Filed with the Securities and Exchange Commission on March 25, 2013 Registration No. 333- 185523 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Voz Mobile Cloud Ltd. (Name of small business issuer in its charter) Washington 33-1102968 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 190 Middle Road, #19-05 Fortune Centre Singapore 688979 Telephone +65 67958729 (Address and telephone number of registrant’s principal executive offices) LawrenceSeng Huat Lee President 190 Middle Road, #19-05 Fortune Centre Singapore 688979 Telephone +65 67958729 (Name, address and telephone number of registrant’s agent for service) Copies to: David E. Wise, Esq. Law Offices of David E. Wise, P.C. 9901 IH-10 West, Suite 800 San Antonio, Texas 78230 Telephone: (210) 558-2858 Facsimile: (210) 579-1775 Email: wiselaw@verizon.net Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Title of Each Class Proposed ProposedMaximum of Securities to be Amount to be Offering Price AggregateOffering Amount of Registered Registered(1) per Share ($) Price ($)(2) RegistrationFee($) Shares of Common Stock, par value $0.001 $ $ $ 10,000,000 shares are being offered by a direct offering at the price of $.20 per share. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 (a) of the Securities Act, based upon the maximum fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED , 2013 Prospectus Voz Mobile Cloud Ltd. Shares of Common Stock $.20 per share 10,000,000 Shares Maximum – 1,250,000 Shares Minimum Voz Mobile Cloud Ltd. (“Company”) is offering on a best-efforts basis a maximum of 10,000,000 shares of its common stock at a price of $.20 per share. The shares are offered on a self-underwritten, “best efforts,” directly through our officers and directors.The shares will be offered at a fixed price of $.20 per share for a period not to exceed 180 days from the date of this prospectus.There is no minimum number of shares required to be purchased by an investor in order to participate in this offering .We intend to open a standard bank checking account at Wells Fargo Bank to be used only for the deposit of funds received from the sale of shares in this offering.The foregoing account is not an escrow, trust or similar account.It is merely a separate account under our control where we have segregated your funds.As a result, creditors could attach the funds. We are offering a minimum of 1,250,000 up to a maximum of 10,000,000 shares of our common stock in a direct public offering on a best efforts basis, without any involvement of underwriters or broker-dealers.The offering price is $.20 per share.In the event that 1,250,000 shares are not sold within 180 days, all money received by us will be promptly returned to you without interest or deduction of any kind.In the event that the maximum of 10,000,000 shares of our common stock are sold prior to 180 days after the date of our prospectus, we will terminate this offering.The maximum time during which shares may be sold pursuant to this offering is 180 days from the date of our prospectus.We will not extend this offering beyond such 180 day period.See “Use of Proceeds” and “Plan of Distribution.” No commission or other compensation related to the sale of the shares will be paid to our officers and directors.Our officers and directors will not register as a broker-dealer with the Securities and Exchange Commission in reliance on Rule 3a4-1 of the Securities Exchange Act. The intended methods of communication include, without limitation, telephone and personal contact. For more information, see the section titled “Plan of Distribution” herein. No officer and director of the issuer or any affiliated parties thereof will purchase shares in this offering. The Company is a development stage company. Our independent registered public accounting firm has issued an audit opinion that includes a statement expressing doubt as to our ability to continue as a going concern. Any investment in the shares offered herein involves a high degree of risk.You should only purchase shares if you can afford a complete loss of your investment. We are an emerging growth company as defined in the Jumpstart Our Business Startups Act of 2012, or JOBS Act.We will remain an emerging growth company until the earlier of (1) the last day of the fiscal year (a) following the fifth anniversary of the completion of this offering, (b) in which we have total annual gross revenue of at least $1.0 billion, or (c) in which we are deemed to be a large accelerated filer, which means the market value of our common stock that is held by non-affiliates exceeds $700 million as of the prior June 30th, or (2) the date on which we have issued more than $1.0 billion in non-convertible debt securities during the prior three-year period. Investing in our common stock involves risks.See “Risk Factors” starting at page 6. Neither The Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Number of Shares Offering Price Underwriting Discounts and Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ Minimum $ $ $ We do not intend to use this offering prospectus before the effective date of our registration statement. The date of this prospectus is , 2013 . TABLE OF CONTENTS Page No. SUMMARY OF OFFERING 3 SUMMARY FINANCIAL INFORMATION 5 RISK FACTORS 6 TAX CONSIDERATIONS 11 USE OF PROCEEDS 12 DETERMINATION OF OFFERING PRICE 12 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 13 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 13 PLAN OF DISTRIBUTION; TERMS OF THE OFFERING 14 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF DEVELOPMENT STAGE ACTIVITIES 17 BUSINESS 20 MANAGEMENT 29 EXECUTIVE COMPENSATION 30 PRINCIPAL SHAREHOLDERS 31 DESCRIPTION OF SECURITIES 32 CERTAIN RELATIONSHIPS AND TRANSACTIONS 34 EXPERTS 34 LEGAL MATTERS 34 AVAILABLE INFORMATION 34 FINANCIAL STATEMENTS 35 2 SUMMARY OF OUR OFFERING You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus.In this prospectus, unless the context otherwise denotes, references to “we,” “us,” “our,” and “Company” are to Voz Mobile Cloud Ltd. Our Business We were incorporated on May 27, 1987, in the State of Nevada under the name “Oro Plata Resources, Inc.”On November 22, 2004, we formed Oro Plata Resources, Inc., a Washington corporation.On April 11, 2005, Oro Plata Resources, Inc., a Nevada corporation, merged into Oro Plata Resources, Inc., the Washington corporation.Oro Plata Resources, Inc . , a Washington corporation, was the surviving corporation from the merger. On September 18, 2011, we changed the name of “Oro Plata Resources, Inc.” to “Voz Mobile CloudLtd.Effective September 22, 2011, we acquired four (4) patents and one (1) trademark from Baxtech Asia Pte. Ltd. (“Baxtech”) and became a voice telephony company in exchange for 11,000,000 shares of the Company’s common stock, which shares were actually issued on November 30, 2011. Baxtech is a company owned and controlled by our sole officer and Director, Lawrence Lee. On March 12, 2012, the Company issued 12,000,000 shares of common stock to Baxtech in exchange for proprietary technology protected under U.S. Patent 7676026 – Intelligent Voice Command, 1135.45DIV2 – Call diversion for telephony applications and 1135.45DIV1 – Inbound caller authentication for telephony application.On August 2, 2012, due to the fact that the Company had been unable to secure funding to exploit these technologies, the Company returned the ownership of U.S. Patent 7676026 to Baxtech and Baxtech returned the 12,000,000 shares of common stock to the Company, who cancelled the 12,000,000 shares and returned them to treasury. As of the date of this Prospectus, Baxtech no longer owns all of the 11,000,000 shares of the Company’s common stock issued to it on November 30, 2011, as Baxtech (i) assigned 1,200,000 of such shares to Global Equity Partners Plc on March 12, 2012, in exchange for services rendered to the Company by Global Equity Partners Plc., (ii) gave 250,000 of such shares to Moscowitz & Moscowitz P.A., and (iii) gave 750,000 shares of common stock to David George Jones on March 12, 2012. On December 14, 2012, the Company entered into a Reseller Agreement with Baxtech, pursuant to which Baxtech licensed its proprietary Universal Communication System (“UCS”) to the Company as the exclusive reseller of the UCS in the United States. Baxtech invented the entire architecture of the UCS telephony solution, pays for its development and owns the UCS outright. The Company is the exclusive reseller of the UCS in the United States. The UCS consolidates multiple modes of communication such as emails, sms, voice mails, facsimiles and instant messaging into the same inbox. The UCS user can also make calls and send emails, sms and voicemails within the same system. The UCS provides the user with the convenience of having multiple modes of communication in the same place, which is especially useful in a work setting as it is important to archive all modes of communication (i.e., voice mails, sms, emails) and not just email alone.The USC has the ability to forward voice mails to colleagues so they can react to the voice mails. The basic terms of the Reseller Agreement for the UCS are: (i) a ten year term commencing December 14, 2012 and ending December 13, 2022; payment by the Company to Baxtech of a monthly retainer in the amount of $30,000 to be used by Baxtech for enhancing the software for the UCS in order to keep up with innovative gains in the technology and to cater to the request of telecommunication companies; (iii) payment by the Company to Baxtech of a 4% of gross sales royalty fee; and the issuance by the Company of 14,000,000 shares of common stock to Baxtech.The $30,000 monthly retainer will be accrued and will not be paid until the Company has raised the minimum $250,000 in grossproceeds of this offering. We are currently marketing the UCS product in the United States.We expect to begin product trials for the UCS by the end of April 2013.We expect the trials to take about six months before the telecommuncations companies release the UCS product in the market. Baxtech has verbally committed to fund the expenses of marketing and conducting trials on the UCS product until we receive $250,000 in gross proceeds from this offering. Baxtech currently owns 22,800,000 (66%) shares of our common stock. Our President and sole Director, Lawrence Lee, is the beneficial owner of 66% of our common stock as a result of his ownership control of Baxtech. Baxtech has verbally agreed to fund mandatory expenses such as patent related expenses, auditing and legal fees, and other expenses related to this offering until such time as this offering is concluded. Our independent registered public accounting firm has issued an audit opinion that raises substantial doubt about our ability to continue as a going concern. In order to complete our plan of operations, we estimate that $250,000 in gross funds from this offering will be required.The source of such funds is anticipated to be the gross proceeds from this offering.If we fail to generate $250,000 from this offering, we may not be able to fully carry out our plan of operations. Assuming we raise the minimum amount of $250,000 in this offering, we believe we can satisfy our cash requirements during the next 12 months and begin to implement our business plan at a slower pace than if we raise the maximum amount in this offering. Assuming we raise the maximum amount of $2,000,000 in this offering, we believe we can fully implement our business plan. We believe the proceeds from the offering will allow us to operate for twelve months, whether the minimum or maximum is raised.However, the extent of our operations will be less if we only raise the minimum. Our principal and executive offices arelocated at190 Middle Road, #19-05, Fortune Centre, Singapore 688979. 3 Our telephone number is +65 67958729. Our corporate website is www.voz-mobile.com, but is under construction, Our fiscal year end is December 31. THE OFFERING Following is a brief summary of this offering: Securities offered: A minimum of 1,250,000 shares of common stock and a maximum of 10,000,000 shares of common stock Offering price: Offering period: The shares are being offered for a period not to exceed 180 days.In the event we do not sell the minimum of 1,250,000 shares before the expiration date of the offering, all funds raised will be promptly returned to the investors, without interest or deduction. Net proceeds to our company: Approximately $250,000 assuming the minimum number of shares is sold.Approximately, $2,000,000, assuming the maximum number of shares is sold. Use of proceeds: We intend to use the proceeds to pay for offering expenses, the implementation of our business plan and for working capital. Number of shares outstanding before the offering: Number of shares outstanding after the offering if the minimum 1,250,000 shares are sold: Number of shares outstanding after the offering if all 10,000,000 shares are sold: 4 SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statement of Operations: From Inception From January 1, 2012 to (May 27, 1987) to December 31, 2012 December 31, 2012 Revenues Services rendered $ - $ - Total revenues - - Operating Expenses General and administrative 24,713 468,242 Impairment loss on intangible assets 301,320 301,320 Total Operating Expenses 326,033 769,562 Net operating loss (326,033 ) (769,562 ) Other (Income) Expenses - - Net loss $ (326,033 ) $ (769,562 ) Balance sheet data: December 31, 2012 December 31, 2011 (Audited) (Audited) ASSETS Intangible assets $ 140,000 $ 301,320 Total Assets $ 140,000 $ 301,320 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ - $ 192,849 Due to shareholders 26,242 - Total Current Liabilities 26,242 192,849 Total Liabilities 26,242 192,849 Stockholders' Equity Common stock; 34,499,994 and 19,999,994 issued and outstanding as per December 31, 2012 and December 31, 2011 respectively 345,000 200,000 Additional paid in capìtal 538,320 352,000 Deficit accumulated during the development stage (769,562 ) (443,529 ) Total Stockholders' Equity 113,758 108,471 Total Liabilities and Stockholders´ Equity $ 140,000 $ 301,320 5 RISK FACTORS Investing in our common stock involves a high degree of risk and you should be able to bear the complete loss of your investment. You should carefully consider the risks described below, the other information in this Prospectus and the documents incorporated by reference herein when evaluating our company and our business. Additional risks and uncertainties not presently known by us also may impair our business operations. If any of the following risks actually occur, our business could be harmed. In such case, the trading price of our common stock could decline and investors could lose all or a part of the money paid to buy our common stock. FORWARD-LOOKING STATEMENTS Certain statements contained in this Prospectus may be considered forward-looking statements. The forward-looking statements contained herein are subject to known and unknown risks, uncertainties, assumptions and other factors that may cause our actual results, performance or achievements to be materially different from those expressed or implied by any such forward-looking statements. Forward-looking statements include information concerning our future financial performance, business strategy, projected plans and objectives. These statements may be identified by the fact that they do not relate to historical or current facts and may use words such as “believes,” “expects,” “anticipates,” “will,” “should,” “could,” “may,” “would,” “intends,” “projects,” “estimates,” “plans,” and similar words, expressions or phrases. The following important factors and assumptions could affect our future results and could cause actual results to differ materially from those expressed in such forward-looking statements: · Fluctuations in demand for our products and services, especially with respect to telecommunications service providers and Internet businesses, in part due to changes in the global economic environment; · Our ability to achieve and maintain cost savings and successfully implement our business strategies; · Price and product competition in the communications and networking industries, which can change rapidly due to technological innovation and different business models from various geographic regions; · An occurrence or threat of terrorism, pandemic disease, natural disasters or military conflict in the locations in which we operate; · The introduction and market acceptance of new technologies and products and our success in new and evolving markets; · Variations in sales channels, product costs or mix of products sold; · The timing, size and mix of orders from customers; and · Other business, economic, competitive, governmental, regulatory, political or technological factors affecting our operations, pricing or services. We operate in a continuously changing business environment and new risk factors emerge from time to time. New risk factors, factors beyond our control, or changes in the impact of identified risk factors may cause actual results to differ materially from those set forth in any forward-looking statements. Accordingly, forward-looking statements should not be relied upon as a prediction of actual results. The discussion and analysis contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in this prospectus may contain forward-looking statements and involve uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Such statements are based upon assumptions and known risks and uncertainties. Although we believe that our assumptions are reasonable, any or all of our forward-looking statements may prove to be inaccurate and we can make no guarantees about our future performance. Should unknown risks or uncertainties materialize or underlying assumptions prove inaccurate, actual results could materially differ from past results and/or those anticipated, estimated or projected. Except to the extent of our obligations under the federal securities laws, we undertake no obligation to release any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. 6 Risks Related to Our Business Because our auditors have issued a going concern opinion, there is substantial uncertainty that we will continue operations in which case investors could lose their investments in our common stock. Our auditors have issued a going concern opinion.This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months.The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business.As such, we may have to cease operations and you could lose your investment. We are an “emerging growth company” and we cannot be certain if we will be able to maintain such status or if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012 or “JOBS Act,” and we intend to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies,” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirement of holding a nonbinding advisory vote on executive and stockholder approval of any golden parachute payments not previously approved. We intend to take advantage of these reporting exemptions until we are no longer an “emerging growth company.” We may remain an “emerging growth company” for up to five full fiscal years following our initial public offering.We would cease to be an emerging growth company, and, therefore, ineligible to rely on the above exemptions, if we have more than $1 billion in annual revenue in a fiscal year, if we issue more than $1 billion of non-convertible debt over a three-year period, or if we have more than $700 million in market value of our common stock held by non-affiliates as of June 30 in the fiscal year before the end of the five full fiscal years. We cannot predict if investors will find our common stock less attractive because we may rely on the exemptions from certain reporting standards as an emerging growth company .If some investors find our common stock less attractive as a result of our reduced disclosures, there may be less active trading in our common stock (assuming a market ever develops) and our stock price may be more volatile or decline . In addition, as a “Smaller Reporting Company,” we enjoy the same exemptions as “emerging growth companies,” and those exemptions would continue to be available to us even after the “emerging growth company” status expires if we are still a smaller reporting company at such time. New accounting pronouncements may impact our reported results of operations and financial position. The JOBS Act provides that an emerging growth company can take advantage of an extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933, as amended, for complying with new or revised accounting standards.In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies.However, we are choosing to opt out of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies.Our decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. U.S. generally accepted accounting principles, or GAAP, and related implementation guidelines and interpretations can be highly complex and involve subjective judgments. Changes in these rules or their interpretations, the adoption of new pronouncements or the application of existing pronouncements to changes in our business could significantly alter our reported financial statements and results fo operations. We do not have an independent audit or compensation committee, the absence of which could lead to conflicts of interest of our officers and directors and work as a detriment to our shareholders. We do not have an independent audit or compensation committee.The absence of an independent audit and compensation committee could lead to conflicts of interest of our officers and directors, which could work as a detriment to our shareholders. Because Lawrence Lee, our sole officer and Director, resides outside of the United States, it may be difficult for an investor to enforce any right based on United States Federal Securities Laws or state securities laws against the Company and/or Lawrence Lee , or to enforce a judgment rendered by a court in the United States against the Company or Lawrence Lee. Lawrence Lee, our sole officer and Director, is a non-resident of the United States. Therefore, it may be difficult to effect service of process on Lawrence Lee in the United States, and it may be difficult to enforce any judgment rendered by a court in the United States against the Company or Lawrence Lee.As a result, it may be difficult or impossible for an investor to bring an action against Lawrence Lee in the event that an investor believes that such investor’s rights have been infringed upon under the securities laws of the United States or under any state securities laws, or otherwise.Even if an investor is successful in bringing an action of this kind, the laws of Singapore may rule that the investor is unable to enforce a judgment against the assets of Lawrence Lee.As a result, our shareholders may have more difficulty in protecting their interests and investments in the Company through actions against our management, director or major shareholder, compared to shareholders of a corporation doing business and maintaining assets in the United States and whose officers and directors reside in the United States. The markets in which we compete are intensely competitive, which could adversely affect our achievement of revenue growth. 7 The telephony market s in which we compete are characterized by rapid change , converging technologies and a migration to networking and communication solutions that offer relative advantages. For example, we saw the emergence of 2G, 3G, 4G and now 5G(“G” meaning “Generation”) technologies embedded in communication devices, such as cell phones, which are rapidly changing and we are now witnessing the emergence of smart phones that can perform many more functions than the earlier phones.As a result, new technologies may emerge that will displace current technologies currently on the market, as well as our technologies. We compete with numerous vendors in each of our product categories.We have competitors in the “all-in-one box” that incorporates email, voice mails, sms and fax.Other competitors offer voice activation for telephony features.The overall number of our competitors providing niche product solutions is likely to increase. Some of our competitors compete across many of our product lines, while others are primarily focused in a specific product a rea. For example, there are companies that offer voice features for both incoming and outgoing communciations.Others focus on outgoing communications, allowing users to use their voice to send emails and sms. Barriers to entry are relatively low and new ventures designed to cr e ate products that do or could compete with our products are regularly formed.In addition, most of our competitors have greater resources, including technical and engineering resources, than we do. We are a development stage company with very limited financial resources. We may not be successful in implementing our business strategies. For 2013, our objective is to focus on growing our business profitably, strengthening our competitive position and maintaining and enhancing our technology, and expanding our revenue sources to new customer or geographical markets. If we are unsuccessful in implementing these initiatives, our financial condition, results of operations and cash flows could be adversely affected. If we raise the minimum $250,000, we believe that we will be able to continue developing and marketingthe UCS software solution for six months, although we will have to obtain alternative funding in order to implement our business strategy. We believe that we will need to raise the maximum $2,000,000 in proceeds of this offering in order to fully implement our business plan.If we do not raise the full $2,000,000 in this offering, then we will have to seek alternative funding and implement our business plan at much a slower pace We may not be successful in implementing our business strategies. For 2013, our objective is to focus on growing our business profitably, strengthening our competitive position and maintaining and enhancing our technology, and expanding our revenue sources to new customer or geographical markets. If we are unsuccessful in implementing these initiatives, our financial condition, results of operations and cash flows could be adversely affected. We believe that we will need to raise the maximum $2,000,000 in proceeds of this offering in order to fully implement our business plan.If we do not raise the full $2,000,000 in this offering, then we will have toimplement our business plan at a slower pace, which may cause our stock price to fall. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud.As a result, current and potential stockholders could lose confidence in our financial reporting,which would harm our business and the trading price of our stock. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud.If we cannot provide reliable financial reports or prevent fraud, our brand and operating results could be harmed.We will strive to adopt and implement effective internal controls and maintain the effectiveness of our internal controls in the future; however, we cannot guarantee that our internal controls will be effective.As a result, current and potential stockholders could lose confidence in our financial reporting,which would harm our business and the trading price of our stock. We are vulnerable to the current economic crisis which may negatively affect our profitability and ability to carry out our business plan. We are currently in a severe worldwide economic recession.Runaway deficit spending by the United States government and other countries further exacerbates the United States and worldwide economic climate and may delay or possibly deepen the current recession.Currently, a lot of economic indicators, such as rising gasoline and commodity prices, suggest higher inflation, dwindling consumer confidence and substantially higher taxes. In addition, sudden disruptions in business conditions as a result of a terrorist attack similar to the events of September 11, 2001, including further attacks, retaliation and the threat of further attacks or retaliation, war, civil unrest in the Middle East, adverse weather conditions or other natural disasters, such as Hurricane Katrina, pandemic situations or large scale power outages can have a short term or, sometimes, long term impact on spending.The worldwide recession is placing severe constraints on the ability of all companies, particularly smaller ones, to raise capital, borrow money, and operate effectively and profitably and to plan for the future. Our services, which are in the category of “value-added services,” may be seen to be discretionary in nature and consumers could postpone their demand for such services. Our intellectual property rights are valuable and any inability to protect them could reduce the value of our brand and our business. 8 Our patents, trade secrets, copyrights and our other intellectual property rights are important assets for us.There are events that are outside of our control that pose a threat to our intellectual property rights.Also, the efforts we have taken to protect our propriety rights may not be sufficient or effective.Any significant impairment of our intellectual property rights could harm our business or our ability to compete.Also, protecting our intellectual property rights could be expensive and time consuming. Litigation or other disputes regarding patents and other proprietary rights may be expensive, cause delays in bringing products to market and harm our ability to operate. The manufacture, use, marketing or sale of our products may infringe on the patent or trademark rights of others.If we are unable to avoid infringement of the patent rights of others, we may be required to seek a license, defend an infringement action or challenge the validity of the patents in court.Patent litigation is costly and time consuming.We may not have sufficient resources to bring these actions to a successful conclusion.In addition, if we do not obtain a license, develop or obtain non-infringing technology, or fail to successfully defend an infringement action or have the patents we are alleged to infringe declared invalid, we may incur substantial money damages and encounter significant delays in bringing our products and technology to market. In addition, if another party claims the same subject matter or subject matter overlapping with the subject matter that we have claimed in a United States patent application or patent, we may decide or be required to participate in interference proceedings in the United States Patent and Trademark Office in order to determine the priority of invention.Loss of such an interference proceeding would deprive us of patent protection sought or previously obtained and could prevent us from commercializing our products.Participation in such proceedings could result in substantial costs, whether or not the eventual outcome is favorable to us.These additional costs could adversely affect our financial results. Risks Associated with This Offering Because we do not have an escrow or trust account for your subscription, if we file for bankruptcy protection or are forced into bankruptcy, or a creditor obtains a judgment against us and attaches your subscription, you will lose your investment. Your funds will not be placed in an escrow or trust account.Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to bankruptcy laws.If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions.As such, if the minimum conditions of this offering are not satisfied, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you.If that happens, you will lose your investment and your funds will be used to pay creditors. Our shareholders may be diluted significantly through our efforts to obtain financing, fund our operations and satisfy our obligations through issuance of additional shares of our common stock. We have no committed source of financing.We will likely have to issue additional shares of our common stock to fund our operations and to implement our plan of operation.Wherever possible, our board of directors will attempt to use non-cash consideration to satisfy obligations.Our board of directors has authority, without action or vote of the shareholders, to issue all or part of the 49,500,006 authorized, but unissued, shares of our common stock.Future issuances of shares of our common stock will result in dilution of the ownership interests of existing shareholders, may further dilute common stock book value and that dilution may be material. Because there is no public trading market for our common stock, you may not be able to resell your stock. 9 Our common stock is not presently quoted on the Over the Counter Bulletin Board or traded in any market.Therefore, you may not be able to resell your stock. Because the Securities and Exchange Commission imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them.This means that you may have difficulty reselling your shares and this may cause the price of our shares to decline. Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder that impose additional sales practice requirements on brokers/dealers who sell our securities in this offering or in the aftermarket.For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you.Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares.This could prevent you from reselling your shares and may cause the price of our shares to decline. FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority (“FINRA’) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status,investment objectives and other information.Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity and liquidity of our common stock.Further, many brokers charge higher transactional fees for penny stock transactions.As a result, fewer broker-dealers may be willing to make a market in our common stock, which may limit your ability to buy and sell our stock. Dependence on officers and directors and persons to be hired. Our success will be dependent to a significant degree upon the involvement of our current officer and D irector , Lawrence Lee, and future officers and directors of the Company, who will be in charge of our business development and operations.It would be difficult for the Company to find adequate replacements for these key individuals , especially Mr. Lee .In addition, we will need to attract and retain additional talented individuals in order to carry out our business objectives.The competition for such persons will be intense and there are no assurances that these individuals will be available to us. Because Lawrence Lee, our President, Chief Executive Officer and sole Director, is the beneficial owner of our largest and most significant shareholder, potential conflicts of interest may exist or may occur, which could be detrimental to our shareholders and our Company and could decrease the price, marketability and volatility of our shares. Lawrence Lee, our President, Chief Executive Office and sole director, is currently the beneficial owner of 66% of our common stock (held of record by Baxtech , which is controlled by him), he will be able to cast a majority of votes in the election of our directors, perpetuate our management and control our operations, which creates or may create a conflict of interest that could be detrimental to our shareholders and our Company and could decrease the price, marketability and volatility of our shares.If we sell the minimum 1,250,000 shares in this offering, Lawrence Leewill still beneficially own 63.8% of our common stock, which will entitle him to cast a majority of votes in the election of our directors, perpetuate management and control our operations, which creates or could create a conflict of interest that could be detrimental to our shareholders and our Company, which could decrease the price, marketability and volatility of our shares.Even if we sell the maximum 10,000,000 shares in this offering, Lawrence Lee will still beneficially own 51.2% of our common stock, which will afford him substantial voting influence in the election of directors and enable him to control our operations and possibly perpetuate our management, which creates or could create a conflict of interest that could be detrimental to our shareholders and our Company, which could decrease the price, marketability and volatility of our shares. Because our sole officer and Director will only be devoting limited time to our operations, our operations may experience periodic interruptions . This activity could prevent us from attracting enough customers and strategic partners and result in a lack of revenues, which may cause us to cease operations. Lawrence Lee, our sole officer and Director, will only be devoting limited time to our operations, as he is will also alocate part of his time working for his othercompany, Baxtech.We anticipate that Lawrence Lee will be devoting approximately 70% of his time to our operations.Therefore, our operations may experience periodic interruptions when activities occur at times that are inconvenient to Lawrence Lee, and could,consequently, result in a less revenues than we need to stay in business and a possible cessation of our operations. Our sole officer and Director has limited experience in public company accounting or in managing a public company which is required to establish and maintain disclosure control and procedures and internal control over financial reporting. We have never operated as a public company.Lawrence Lee, our sole officer and Director, has limited experience in public company accounting or no experience in managing a public company and, as such, may not be capable of establishing and maintain disclosure controls and procedures and internal control over financial reporting as required by various rules and regulations of the Securities and Exchange Commission.Unless the Company brings on additional personnel who are experienced in public company accounting and in managing a public company, we may not be able to function successfully as a public company.As a result, your investment in our common stock may be materially adversely affected. Our compliance with changing laws and rules regarding corporate governance and public disclosure may result in additional expenses to us which, in turn, may adversely affect our ability to continue our operations. Keeping abreast of, and in compliance with, changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and, in the event we are ever approved for listing on either an automated quotation system or a registered exchange, any system or stock exchange rules, will require an increased amount of management attention and external resources.We intend to continue to invest all reasonably necessary resources to comply with evolving standards, which may result in increased general and administrative expenses estimated to be between $25,000 and $50,000 per yearand a diversion of management time and attention from revenue-generating activities to compliance and disclosure activities.This could have an adverse impact on our operations. 10 We have never paid dividends on our common stock and do note intend to pay dividends in the future. We have never paid dividends on our common stock and do not presently intend to pay any dividends in the foreseeable future. We will have broad discretion over the use of the net proceeds from this offering and may not use them effectively. Our management will have broad discretion to use the net proceeds of this offering for a variety of purposes, including, further development of our products and operations, working capital and general corporate purposes.We may spend or invest these proceeds in a way with which our stockholders disagree.Failure by our management to effectively use these funds could harm our business and financial condition.Until the net proceeds are used, they may be placed in investments that do not yield a favorable return to our investors, do not produce significant income or lose value. See “Use of Proceeds.” FOR ALL OF THE FOREGOING REASONS AND OTHER REASONS SET FORTH HEREIN, AN INVESTMENT IN OUR SECURITIES IN ANY MARKET THAT MAY DEVELOP IN THE FUTURE WILL INVOLVE A HIGH DEGREE OF RISK. CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements.These statements relate to future events or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause the Company’s or our industry’sactual results,levels of activity,performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or the negative of these terms or other comparable terminology.These statements are only predictions.Actual events or results may differ materially.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.We are under no duty to update any of the forward-looking statements after the date of this Prospectus to confirm our prior statements to actual results. Further, this Prospectus contains forward-looking statements that involve substantial risks and uncertainties.Such statements include, without limitation, all statements as to expectation or belief and statements as to our future results of operations, the progress of any product development, the need for, and timing of, additional capital and capital expenditures, partnering prospects, the protection of and the need for additional intellectual property rights, effects of regulations, the need for additional facilities and potential market opportunities. TAX CONSIDERATIONS We are not providing any tax advice as to the acquisition, holding or disposition of the common stock offered herein.In making an investment decision, investors are strongly encouraged to consult their own tax advisors to determine the U.S. federal, state and any applicable foreign tax consequences relating to their investment in our common stock. 11 USE OF PROCEEDS Our offering is being made in a direct public offering, without any involvement of underwriters or broker-dealers, on a 1,250,000 common shares minimum, 10,000,000 common shares maximum basis.The table below sets forth the use of proceeds if 1,250,000 or 10,000,000 common shares of the offering are sold. In the event we only raise the minimum $250,000 in offering proceeds , we will proceed to put a core software development team together and continue to rely on external funding from Baxtec h . In the event that we raise the maximum $2,000,000 in proceeds of this offering, then we expect to be able to cover 16 months of expenses. Minimum Maximum Number of Common shares Gross proceeds $ $ Offering expenses (1) $ $ Net proceeds $ $ The net proceeds will be used as follows: Hardware Equipment $
